The appellant has not filed briefs in this court, and appellee has filed a brief which is not in compliance with rule 42 for the government of Courts of Civil Appeals (142 S.W. xiv), and the judgment cannot be affirmed, but the appeal will be dismissed. To have entitled appellee to an affirmance of the judgment the case should have been briefed by appellee as provided in the rule cited. Suderman v. Dolson, 122 S.W. 401, and authorities therein cited; Southwestern Oil  Gas Co. v. Denny, 187 S.W. 973.
The appeal is dismissed.